Citation Nr: 0519824	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for vision impairment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  There is no evidence of an eye injury or eye disease in 
service, or that any current eye disease or injury is related 
thereto.

2.  Refractive error is not a disease within the meaning of 
legislation governing VA compensation.


CONCLUSION OF LAW

The veteran is not shown to have an acquired visual 
disability due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 
4.9 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through a March 2002 letter and an April 2003 statement 
of the case.  He was provided notice of the evidence and 
information necessary to substantiate his claim; and notice 
of his and VA's obligation to obtain certain evidence, 
including VA's duty to obtain all relevant evidence in the 
custody of a Federal department or agency.  As such, the 
duties to notify the veteran of necessary evidence, as well 
as the responsibility for obtaining or presenting that 
evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The veteran was notified in the March 2002 letter 
and April 2003 statement of the case to advise VA how it 
could secure pertinent evidence that he was aware of.  He was 
also advised what evidence VA had requested in the August 
2003 supplemental statement of the case notified what 
evidence had been received.  He was essentially notified in 
the above documents that he needed to submit all evidence in 
his possession.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was issued, in part, out of the 
proper chronological sequence the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate his claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

The veteran contends that he is entitled to service 
connection for vision impairment.  Service connection may be 
granted for a disability due to a disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury, which created additional 
disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In the present case, there is no medical evidence of disease 
or injury to the veteran's eyes during service.  The 
veteran's vision was documented prior to active duty service 
in May 1969 as 20/20 in the right eye and 20/20 in the left 
eye.  During service an undated examination report revealed 
an uncorrected visual acuity of 20/70 bilaterally, 
correctable to 20/20, bilaterally.  At his June 1972 
separation examination, the veteran's uncorrected visual 
acuity was 20/100 bilaterally, correctable to 20/20, 
bilaterally.  

In short, there is no medical evidence of record to suggest 
any superimposed eye disability during active duty service.  
Currently, the veteran's eye disability is diagnosed as 
myopia.  Thus, the veteran's claim for service connection for 
vision impairment is based upon a refractive error.  As noted 
above, a refractive error is not a disability for which 
service connection may be granted.  38 C.F.R. §§ 3.303, 4.9.  
Although the veteran's visual acuity may have decreased 
during service, service connection for the diagnosed 
refractive error is denied as a matter of law.  38 C.F.R. § 
3.303(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for vision impairment is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


